Citation Nr: 0701692	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  04-39 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

2.  Entitlement to service connection for a left knee 
condition.

3.  Entitlement to service connection for a right knee 
condition.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
April 1972.  In addition, as a member of the Oregon National 
Guard, the veteran served on active duty from October 2003 to 
April 2005, including service in Iraq from March 2004 to 
March 2005.  An award of the Combat Infantry Badge (CIB) is 
evidenced in the record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

Procedural history

The veteran's April 2002 claim was denied by the RO in the 
June 2003 rating decision.  The veteran disagreed and timely 
appealed the issues described above.  During the pendency of 
the appeal, the veteran was recalled to active duty and 
served in combat in Iraq.  Upon his completion of active 
duty, the veteran submitted additional evidence, which was 
considered by the RO in a May 2006 Supplemental Statement of 
the Case.  In September 2006, the veteran and his 
representative presented testimony at a hearing at the RO 
before the undersigned Veterans Law Judge (VLJ).  A 
transcript of the hearing has been associated with the 
veteran's claims folder.  

Remanded issues

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the VA 
Appeals Management Center (AMC) in Washington, DC.

Issues not on appeal

The veteran's April 2002 claim included claims for service 
connection for a left shoulder condition, depression, and 
rhinitis.  Those claims were denied in the June 2003 RO 
rating decision.  In his November 2004 substantive appeal (VA 
Form 9), the veteran did not appeal the denials of service 
connection for a left shoulder condition, depression  and 
rhinitis.    

The RO eventually granted service connection for a left 
shoulder condition in a January 2006 rating decision.  In the 
same decision, service connection was granted for post-
traumatic stress disorder and instability of the left ankle.  
Service connection for temporomandibular joint disorder was 
denied.  To the Board's knowledge, the veteran has not 
disagreed with any aspect of that decision.  Subsequent 
communications from the veteran and his representative make 
it clear that only the five issues listed above are the 
subjects of his appeal.


FINDINGS OF FACT

1.  The record does not show by clear and unmistakable 
evidence that the veteran's pre-existing lumbar disability 
was not aggravated during his period of service in Iraq.

2.  A preponderance of the medical and other evidence of 
record supports a conclusion that there is no diagnosed left 
knee condition.

3.  A preponderance of the medical and other evidence of 
record supports a conclusion that there is no diagnosed right 
knee condition.

CONCLUSIONS OF LAW

1.  Service connection for degenerative joint disease of the 
lumbar spine is warranted.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2006).

2.  Service connection for a left knee condition is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

3.  Service connection for a right knee condition is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for disabilities of the 
low back and bilateral knees.  Notwithstanding the fact that 
these claims were filed before he was recalled to active duty 
and deployed to Iraq, he contends that his bilateral knee and 
low back disabilities were incurred or aggravated during his 
service in Iraq.  

The remaining two issues on appeal will be addressed in the 
REMAND portion of the Board's decision, below.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006).    

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The Board finds that the veteran was informed in a May 2002 
letter that to establish entitlement to service connection, 
the evidence must show: 

1.  An injury in military service, or a disease 
that began in or was made worse during military 
service.

2.  A current physical or mental disability.

3.  A relationship between your current disability 
and an injury, disease, or event in military 
service.

See the May 2002 VCAA letter, page 2.

The May 2002 letter informed the veteran of the typical kinds 
of evidence that could be used to support the claim, such as 
medical records, a statement from his doctor, his statements 
and statements of others who could observe his symptoms.  
These notices satisfy the VCAA obligation to inform a 
claimant of the evidence required to substantiate a claim. 

The veteran was informed that VA would provide a medical 
examination if it was deemed necessary to substantiate his 
claim.  The veteran was also informed that VA would obtain 
records such as records held by Federal agencies, including 
service records and VA medical records, employment records, 
and private medical records so long as he provided sufficient 
information to allow VA to obtain them.

The Board also notes that the veteran was informed in a 
March 2006 VCAA letter that if he had any additional 
information or evidence to send it to VA or tell them 
about it.  In essence, the veteran was asked to "give us 
everything you've got", in compliance with 38 C.F.R. 
§ 3.159(b)(1).  See Pelegrini v. Principi, 17 Vet. App. 
412 (2004).

The veteran's statements at his September 2006 hearing make 
it clear that he is aware of his obligations to support his 
claim with evidence.  See DelaCruz v. Principi, 15 Vet. App. 
143, 149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
With regard to the veteran's claim of a low back disability, 
element (2) is not in dispute.  The veteran's claim of 
entitlement to service connection for a bilateral knee 
disability was denied based on element (2).  As explained 
above, the veteran has received proper VCAA notice as to his 
obligations, and those of VA, with respect to elements (3) 
and (4), a connection between the veteran's service and the 
disability, and the degree of disability.  Last, the Board 
notes that the veteran was specifically informed of 
disability rating and element (5), effective date, in the 
March 2006 VCAA letter.
The Board thus finds that the veteran has received proper 
notice in accordance with Dingess.

The Board adds that as discussed below service connection is 
being awarded for a low back disability.  The Board is 
confident that should additional notice be required, it will 
be provided to the veteran by the agency of original 
jurisdiction.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the three claims now under consideration and 
that there is no reasonable possibility that further 
assistance would aid in substantiating them.  Specifically, 
the RO has obtained reports of VA and private treatment of 
the veteran, which will be discussed below.  Additionally, 
the veteran was provided with VA examinations in May 2003 and 
May 2006.  In addition, the veteran has been treated by VA 
medical practitioners in 2005.  The treatment reports and the 
reports of the medical examination reflect that the examiners 
recorded the veteran's past medical history, noted his 
current complaints, conducted appropriate physical and mental 
examinations and rendered appropriate diagnoses and opinions.

The Board additionally observes that all appropriate due 
process concerns have been satisfied. See 38 C.F.R. § 3.103 
(2005).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  As 
noted in the Introduction above, the veteran testified before 
the undersigned VLJ at a Travel Board hearing conducted at 
the RO in September 2006.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.  
The Board will proceed to a decision on the merits.  

1.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2006).

Presumption of soundness/aggravation of pre-existing 
disability

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2006).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306. "Clear and unmistakable evidence" is a more 
formidable evidentiary burden than the preponderance of the 
evidence standard.  See Vanerson v. West, 
12 Vet. App. 254, 258 (1999) [noting that the "clear and 
convincing" burden of proof, while a higher standard than a 
preponderance of the evidence, is a lower burden to satisfy 
than that of "clear and unmistakable evidence"].  It is an 
"onerous" evidentiary standard, requiring that the 
preexistence of a condition and the no-aggravation result be 
"undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 
(2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service. The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3- 
2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 
See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 
3.306(b) (2006).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2006).

Combat status

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "The Secretary shall accept as sufficient 
proof of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary."  See also 38 C.F.R. § 
3.304(d) (2006).

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). 
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still generally establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996).  In Kessel v. West, 13 Vet. App. 9 (1999), the Court 
affirmed that the 38 U.S.C.A. § 1154(b) presumption only 
relates to the question of service incurrence, it does not 
relate to questions of whether the veteran has a current 
disability or whether there was a nexus between the in- 
service event and the current disability.
 




Analysis

The veteran currently contends that he injured his back 
during his recent period of active duty in Iraq, which 
included combat, and that such injury has caused or 
aggravated degenerative joint disease of the lumbar spine.  
The Board observes that, as has been described in the 
Introduction, the veteran filed his claim of entitlement to 
service connection for a back disability before being 
recalled to active duty and deployed to Iraq.  May 2003 (pre-
Iraq service) and May 2006 (post Iraq) VA medical reports 
diagnose degenerative joint disease of the lumbar spine.  The 
circumstances of this case thus raise the matters of the 
statutory presumption of soundness and aggravation of pre-
existing disease.  As has been discussed in the law and 
regulations section above, VA must show by clear and 
unmistakable proof that the veteran's back disability (1) 
pre-existed his active duty and (2) that the disability was 
not aggravated by such service.  See VAOPGCPREC 3- 2003.    

A summary of the timing of the claim is appropriate.  The 
veteran's 2002 claim was initiated before his recall to 
active duty in 2003.  Prior to his recall to active duty, the 
veteran claimed that his back was injured during his remote 
first period of active duty in 1971.  The veteran's service 
medical records contained no evidence of the 1971 injury, and 
subsequent reserve and National Guard medical history report 
forms filled out by the veteran himself do not indicate any 
back injury.  The RO denied service connection because there 
was no evidence of an in-service injury.  

As noted above, the veteran was recalled to active duty in 
October 2003.  He now contends that he injured his back in 
December 2003 when he fell from a truck while on active duty.  
However, as is also noted above, the current disability is 
degenerative joint disease of the lumbar spine; a condition 
diagnosed in a May 2003 VA examination, prior to the 
veteran's recall active duty.  The veteran himself has 
conceded that a back disability existed prior to his second 
period of active service, to the point of filing a claim 
therefor with VA in 2002.  Thus, the evidence of record 
clearly and unmistakably shows a pre-existing back 
disability.  

In essence, the veteran is currently contending that his pre-
existing back disability was aggravated by his second period 
of military service.  The crux of this case therefore 
revolves round whether there is clear and unmistakable 
evidence that the veteran's disability was not aggravated 
during service.  See Wagner, supra.

The is ample evidence of a back injury or injuries during the 
veteran's second period of service from 2003-5.  The Board 
first notes the statement of C.J., a witness to a December 
2003 incident where the veteran fell from a 5-ton truck to 
the ground, landing on his back.  The Board further notes 
that at the September 2006 hearing, the veteran described how 
he fell from the truck in December 2003.  See the hearing 
transcript at page 13.  In addition, an October 2004 record 
indicates that the veteran twisted his mid and low back while 
putting on body armor.  The injury was determined to be in 
the line of duty.  

Also of record is an entry in the veteran's service medical 
records in May 2004 indicating the veteran complained of 
having back pain for about a week.  The veteran was diagnosed 
with acute lumbar strain.  An October 2004 entry indicated 
that the veteran again complained of lumbar pain.  He was 
diagnosed with muscular back pain.  
 
The evidence of manifestations of the disability prior to the 
veteran's recent period of active duty period is stated in a 
May 2003 VA exam.  Those manifestations appear to have been 
rather minimal.  That such manifestations were not considered 
severe enough to keep the veteran from being recalled to 
active duty is manifest.  Moreover, there is no question that 
the back disability continues to plague the veteran.  See the 
reports of an April 2005 private examination and a May 2006 
VA examination.  

The May 2006 VA examiner reported that the veteran's current  
back condition "could be related to his recent tour on 
active duty but to determine this for certain would require a 
high degree of mere speculation."  The Board notes that it 
need not be proven to a certainty that the current back 
disability is related to the veteran's recent military 
service; indeed, almost the precise opposite is true.  As 
discussed above, it must be established by clear and 
unmistakable evidence that the back disability was not 
aggravated by military service.  No such evidence exists in 
the record.   

Given the medical conclusion reported in the May 2006 VA 
medical report that the veteran's current back disability 
"could be" related to his recent tour of duty in Iraq, as 
well as no evidence clearly and unmistakably establishing the 
contrary,  the Board reaches the legal conclusion that the 
record, viewed as a whole, does not show by clear and 
unmistakable evidence that the veteran's injury was not 
aggravated during service.  Thus, service connection is 
warranted.  The benefits sought on appeal are accordingly 
granted.

2.  Entitlement to service connection for a left knee 
condition.

3.  Entitlement to service connection for a right knee 
condition.

The veteran contends that during his duty in Iraq, he injured 
his knees resulting in knee pain.  In the interest of 
economy, because these two issues involve the application of 
identical law to identical facts, the Board will address them 
together.

Relevant law and regulations

The law regarding general service connection is addressed in 
the previous section and will not be restated here.

Current disability

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).  Symptoms alone, without a diagnosed or 
identifiable underlying malady or condition, do not in and of 
themselves constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).

Analysis

The dispositive issue for both the left and right knee 
condition claims is whether there is evidence of a current 
injury, the first Hickson element. 

In a May 2003 VA examination, the examiner diagnosed the 
veteran's right and left knee conditions as "normal 
bilateral knee examinations."  The examiner noted that 
"although the veteran has undoubtedly strained his knee 
joints, there is no evidence that there is any ongoing 
pathology associated with his knees at this visit."  X-ray 
evidence indicates that there were no periarticular 
calcifications or loose bodies noted and no arthritic 
narrowing was identified.

There are two medical entries made during the veteran's most 
recent active duty period that are related to his knees, but 
neither diagnose a particular injury.  Rather, they note that 
he had a knee abrasion on one occasion, and that he 
"hit/injured" his right knee on another occasion.  

In April 2005, Dr. D.J. reported that x-rays of the veteran's 
knees showed mild osteoarthritic changes in both knees, 
stating that x-ray evidence showed "not really too much 
degenerative change" in the knee.  Dr. M.G., the radiologist 
who provided the x-ray report reviewed by Dr. D.J., reported 
that the x-ray evidence showed: "No fracture or dislocation.  
No significant degenerative changes."  

Crucially, a VA examination in May 2006, the most recent of 
record, diagnosed the knee condition as "anterior knee pain 
with normal knee joint examination."  

Thus, the only evidence in the veteran's favor (i.e., that a 
current bilateral knee disability exists) are the vague 
statements of  Dr. D.J. and Dr. M.G. that insignificant 
degenerative changes of the knees were identified on an x-ray 
in April 2005.  Neither physician in fact diagnosed 
arthritis, nor did they correlate any physical findings to 
the x-ray report.  These references to one x-ray report are 
so weakly presented as to be lacking in probative value.  See 
Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996) [medical opinions which are inconclusive in 
nature cannot support a claim].

Where, as here, the Board is presented with conflicting 
medical evidence, it is free to favor some medical evidence 
over other medical evidence provided it offers an adequate 
basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 
(1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
Further, both the Federal Circuit and the Court have 
specifically rejected the "treating physician rule." See 
White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri 
v. Brown, 4 Vet. App. 467 (1993).  

The Board finds that the statements of Dr. D.J. and Dr. M.G. 
to the effect that insignificant degenerative changes may 
exist is not a clear diagnosis of arthritis or any other 
condition.  Indeed, there is not such diagnosis anywhere in 
the medical records.  The May 2003 x-ray interpretation 
reported "no sign" of degeneration in the veteran's knees.  
Significantly, in the Board's estimation, the May 2006 VA 
examiner determined very recently that the veteran's knees 
were normal.  After review of the all the pertinent medical 
evidence, the Board determines that the evidence supports a 
finding that no knee disability currently exists.

The veteran reports pain in his knees, and the Board has no 
reason to doubt this.  However, symptoms alone, without a 
diagnosed or identifiable underlying malady or condition, do 
not in and of themselves constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).  To the extent the veteran 
believes that he has a bilateral knee disability, it is well 
established that lay persons without medical training, such 
as the veteran, are not competent to attribute symptoms to a 
particular cause.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The veteran's lay opinion is entitled to no 
weight of probative value. 

The veteran has been accorded ample opportunity to provide 
medical evidence in support of his claim.  He has not done 
so.  See 38 U.S.C.A. § 5107(a) (West 2002) [a claimant has 
the responsibility to support a claim for benefits].

In sum, the Board finds that a preponderance of the medical 
evidence establishes that the veteran has no diagnosed knee 
condition.  As such is the case, the first Hickson element is 
not satisfied, and the claims fail on this basis.  
Entitlement to service connection for right and left knee 
conditions is not warranted, and the claims are accordingly 
denied.


ORDER

Entitlement to service connection for degenerative joint 
disease of the lumbar spine is granted.  

Entitlement to service connection for left knee condition is 
denied.

Entitlement to service connection for right knee condition is 
denied.


REMAND

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.

These two issues involve the application of identical law to 
similar disabilities.  
For the sake of economy, they will be discussed together.

The veteran claims that he suffers from bilateral hearing 
loss and tinnitus due to his military service.  He most 
recently claims that he was exposed to acoustic trauma during 
his recent active duty.  Specifically, he testified that he 
drove a truck that mounted a .50 caliber machine gun, and 
that the noise from the firing of that gun has caused or 
contributed to his hearing loss.  See the September 2006 
hearing transcript, page 3.  His previous contention had been 
that he was exposed to artillery fire during active duty in 
1970 through 1972.  

These issues present a factual pattern which is similar to 
that described in connection with the first issue on appeal.  
That is, the veteran claimed service connection for hearing 
loss and tinnitus prior to his recent tour of duty in Iraq, 
allegedly due to his first period of active duty three 
decades before.  In May 2003, a VA examiner reviewed the 
veteran's claims file and concluded that the veteran had 
bilateral hearing loss and a "history of tinnitus."  The 
May 2003 audiometeric examination showed the following 
results:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
0
15
45
LEFT
0
5
10
45
55


The Board notes that under 38 C.F.R. § 4.85, the May 2003 
audiology results were indicative of a hearing loss 
disability for both the right and left ear; the right ear 
showed a 45 decibel loss at 4000 hertz, and the left ear 
showed 45 and 55 decibel losses at 3000 and 4000 hertz, 
respectively. 

Subsequent to that medical finding, the veteran served on 
active duty.  Although not prejudging the case, it is obvious 
that as with the back disability discussed above the 
statutory presumption of soundness has been rebutted by clear 
and unmistakable evidence.  The veteran has clearly conceded 
the existence of the claimed disabilities prior to his most 
recent period of active duty.  Thus, the Board is faced with 
the presumption of aggravation.  However, there is no recent 
medical evidence concerning these disabilities.  An audiology 
examination is necessary.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should schedule the veteran for 
an audiological examination to determine 
the current existence of any hearing loss 
and tinnitus.  The claims file should be 
made available to and reviewed by the 
examiner prior to the scheduled 
examination.  If the examiner determines 
that a hearing loss and tinnitus 
currently exist, the examiner should  
express an opinion as to whether either 
condition was aggravated during the 
veteran's most recent period of active 
duty.  The report of the examination 
should be associated with the veteran's 
claims folder.

2.  Thereafter, VBA should readjudicate 
the issues on appeal.  If the benefits 
sought on appeal are denied, in whole or 
in part, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded reasonable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)






These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


